Citation Nr: 1721193	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-18 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial rating in excess of 10 percent, in excess of 30 percent from April 13, 2015, and in excess of 70 percent from October 6, 2016 for Posttraumatic Stress Disorder (PTSD).

4.  Entitlement to an initial compensable rating and in excess of 10 percent from October 6, 2016 for right hip bursitis.

5.  Entitlement to an initial compensable rating and in excess of 10 percent from October 6, 2016 for left hip bursitis.

6.  Entitlement to an initial compensable rating and in excess of 10 percent from April 13, 2015 for right knee bursitis with chondromalacia.

7.  Entitlement to an initial compensable rating and in excess of 30 percent from October 6, 2016 for bilateral flat feet with degenerative changes of both feet.

8.  Entitlement to an initial compensable rating for stress related headaches.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active military service from August 1988 to January 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VA Regional Office (RO) in Winston-Salem, North Carolina. 

In September 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Veteran's claims considered herein were remanded in a January 2015 Board decision, which also granted claims for entitlement to service connection for keloids and for right ear hearing loss.  The Board notes that with regard to the disabilities decided herein, there has been substantial compliance with the previous Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to increased ratings for a lumbar spine disability, bilateral hip disability and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the evidence indicates that the Veteran's PTSD does not result in gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

2.  The Veteran is employed full-time.

3.  The Veteran's service-connected GERD is productive of stomach pain, pyrosis and vomiting with no evidence of moderate anemia or other symptom combinations productive of a severe impairment of health. 

4.  The preponderance of the evidence indicates that the Veteran's headaches do not result in prostrating attacks.

5.  The preponderance of the evidence indicates that prior to October 6, 2016, the Veteran's bilateral pes planus manifested in x-ray evidence of degenerative changes but not moderate pes planus with evidence of weight bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, whether the disability is unilateral or bilateral.

6.  The preponderance of the evidence indicates that from October 6, 2016, the Veteran's bilateral pes planus has not manifested in pronounced pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation that is not improved by orthopedic shoes or appliances.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent, and no higher, for PTSD is met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a disability rating in excess of 30 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).

3.  Prior to October 6, 2016, the criteria for a 10 percent initial disability rating, and no higher, for the service-connected bilateral pes planus with degenerative changes are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5010, 5276-84 (2016).

4.  From October 6, 2016, the criteria in excess of 30 percent for bilateral pes planus with degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5010, 5276-84 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claims arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination and hearing testimony.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

PTSD

The Veteran was service-connected for PTSD effective February 1, 2010.  The Veteran's PTSD has been rated initially at 10 percent disabling, in excess of 30 percent from April 13, 2015, and in excess of 70 percent from October 6, 2016 under Diagnostic Code 9411.  38 C.F.R. § 4.130.  

A 10 percent rating is warranted for PTSD where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversion normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work or social relationships.  

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In accordance with the General Rating Formula for Mental Disorders, a 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the Rating Formula lists specific symptoms that are indicative of total impairment, the United States Court of Appeals for Veterans Claims has held that the symptoms listed in the Rating Formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability VA is required to consider all symptoms that affect his social and occupational functioning, and not limit consideration to those symptoms listed in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the veteran demonstrates those symptoms listed in the Rating Formula. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM IV)).  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2016).  

The Veteran was provided a VA examination in December 2009 to consider his PTSD.  The Veteran was still on active duty at that time.  The Veteran reported symptoms of anger, wanting to kill someone and social isolation.  He had been married four times.  On medication, he was able to sleep for a four-hour period.  The Veteran was oriented times three; his concentration and attention were intact; he had no obvious disturbance of thought process.  His GAF score was 58.

The Veteran was afforded an additional April 2015 VA examination.  The Veteran had divorced and remarried (for the fifth time) since his previous evaluation.  He reported problems with intimacy and personal relationships.  He continued to work full-time and had not lost time due to his psychiatric disability.  The examiner checked blocks indicating that the Veteran had depressed mood, anxiety, suspiciousness, chronic sleep impairment and an inability to establish and maintain effective relationships.  The GAF score was reported as 55. 

The Veteran was afforded an additional examination in November 2016.  The Veteran had a close relationship with his brother and sister, and they talked often.  He only had relationships with two of his five children.  The Veteran reported that he had no friends and no one that he spent time with except for family members.  He indicated that he had verbal outbursts towards others, to include at his current job, and that he did not feel comfortable around other people, especially in crowds.  The Veteran had lost interest in previously enjoyable activities, he was always tired, and he had disrupted sleep.  He denied homicidal or suicidal ideation; although he had experienced suicidal ideation within the few months prior.  The Veteran reported that he went to his closet when he got really anxious.  The Veteran indicated that he did not drive in traffic, had motivational issues with cooking and did not shop due to crowds.  Symptoms indicated include depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, an inability to establish and maintain effective relationships and suicidal ideation.  

In sum, affording the Veteran the benefit of the doubt, the Board finds that the Veteran's psychiatric disability warrants an initial 70 percent disability for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  The Board notes in this regard that the 70 percent rating was based on the November 2016 VA examination; however, the findings were fairly consistent with the previous examinations of record except that the most recent examination appears more complete.  

At no point during this period does the Veteran exhibit symptoms consistent with a 100 percent disability evaluation, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The Board additionally notes that the Veteran maintains full-time employment and has apparently not lost time due to his service-connected psychiatric disability.

GERD

The Board notes that the Veteran is rated 10 percent disabled from February 1, 2010 under Diagnostic Code 7399-7346.  The Board observes that this rating is by analogy.  There is no Diagnostic Code directly applicable to this diagnosis.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury.  38 C.F.R. § 4.20.

Under DC 7346, a 10 percent rating is warranted when there are two or more of the symptoms for the 30 percent evaluation of less severity.  Diagnostic Code 7346 dictates that persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal, or arm or shoulder pain, productive of considerable impairment of health warrants a 30 percent disability rating.  A 60 percent disability rating is warranted when there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or, other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346. 

In December 2009, the Veteran was diagnosed with mild reflux esophagitis during a VA examination.

In February 2011, the Veteran complained of nausea several times a week with abdominal pain.  He had severe substernal pain frequently.  The Veteran had vomiting with small volume and a small amount of pink tinge to the saliva.  He had heartburn or pyrosis several times per week.  There was no hematemesis or melena and his overall general health was fair.  An Upper GI series indicated a small amount of reflux but no constructive lesions in the esophagus.  

An August 2011 VA treatment notes indicates that the Veteran's GERD had resolved with use of a proton pump inhibitor (PPI).

The Board finds that the preponderance of the evidence indicates that a rating in excess of 10 percent is not warranted at any time during the appeals process as the evidence of record does not show persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal, or arm or shoulder pain, productive of considerable impairment of health warrants a 30 percent disability rating.   In summary, while the Veteran has complained of varied symptoms, objectively he has not been shown to be suffering from dysphagia or regurgitation nor have his symptoms been shown to result in considerable impairment of health. The 10 percent evaluation assigned contemplates considerable impairment in health and adequately addressed his subjective complaints as well as the objective findings. 

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's disability. After review, however, the Board observes that no other diagnostic code provides for a higher rating based on the evidence of record and that the diagnostic code utilized best addresses his disability picture.

Headaches

Diagnostic Code 8100 is applicable in this case, as the Veteran has service-connected headaches for which he is rated noncompensably rated initially. 

Under Diagnostic Code 8100, a 10 percent disability rating is assigned, where the veteran gets headaches with prostrating characteristics, on average, every two months over the course of several months.  If the headaches with characteristics of prostrating attacks occur, on average, once a month, a 30 percent disability rating will be assigned.  In order to receive 50 percent disability rating, which is the maximum provided under Diagnostic Code 8100, there must be very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124 (a), Diagnostic Code 8100 (2016).

Notably, the rating criteria do not define "prostrating."  Nor is there a definition provided by the U.S. Court of Appeals for Veterans Claims.  Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.). According to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

Similarly, the term "productive of severe economic inadaptability" is not defined by VA regulations.  However, the Court has stated that this term is not synonymous with being completely unable to work, and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability. See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

The Veteran was afforded a VA examination in December 2009.  The Veteran reported headaches five to six times per week, lasting all day.  He had frequent nausea but no vomiting.  The examiner indicated that there were no incapacitating episodes during the previous month.

The Veteran was afforded an additional VA examination for his headaches in April 2015.  The Veteran reported headaches twice per week with nausea.  The Veteran reported that his headache had caused him to leave work 20 to 30 times in the previous six months.  The Veteran took no medication.  He did not have characteristic prostrating attacks.  

The Veteran was afforded an additional VA examination for his headaches in November 2016.  The Veteran indicated that his headaches had gotten worse.  He needed to get home and close the blackout curtains.  He did not take any medication for his headaches and his most recent prescription had expired in May 2014.  The examiner indicated that the Veteran did not have characteristic prostrating attacks.  The Veteran had taken off work due to headaches for approximately one and a half to two months.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's headaches warrant a compensable disability rating.  VA examinations indicate that the Veteran's headaches are not prostrating.  Thus, as prostrating attacks are requisite for a compensable rating for headaches, the Veteran is not entitled to a compensable rating for such disability.

Bilateral Foot Disability

Under Diagnostic Code 5276, a noncompensable evaluation is for assignment for mild pes planus with symptoms relieved by a built-up shoe or arch support.  A 10 percent evaluation is for assignment for moderate pes planus with evidence of weight bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet whether the disability is unilateral or bilateral.  For a severe pes planus disability, the rating criteria contemplates objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use with characteristic callosities, with a 20 percent evaluation assigned for a unilateral disability and a 30 percent evaluation for a bilateral disability.  Lastly, 30 and 50 percent evaluations may be assigned for unilateral and bilateral pes planus, respectively, that is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation that is not improved by orthopedic shoes or appliances.

Diagnostic Code 5010 concerns arthritis due to trauma; it requires establishment by X-ray evidence.  Diagnostic Code 5010 is to be rated the same as Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  However, in the absence of limitation of motion, the disability is to be rated as 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups; and as 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Disability ratings under Diagnostic Code 5003 is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  38 C.F.R. § 4.45.

The words "marked," "severe" and "pronounced" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In December 2009, the Veteran was afforded a VA examination.  X-rays indicated minimal degenerative changes bilaterally.  He was not wearing insoles, corrective shoes or inserts.  He had bilateral flat feet.  There was no injury of the feet.  No functional limitation on standing or walking.  There was no localized tenderness, no swelling, no deformity, no instability, no callosity or uneven weight bearing.  There was no hammertoe, high arch or claw deformity.  There was no hallux valgus and no pain on manipulation. 

In April 2015, the Veteran was afforded an additional VA examination.  The Veteran reported that he wore over the counter shoe inserts which helped sometimes.  He began to have symptoms after walking/running more than a mile and a half.  The Veteran had no pain on use, no swelling on use, no pain with manipulation, and no characteristic callouses.  He had no extreme tenderness of plantar surfaces, no decreased longitudinal arch height on weight-bearing, no marked deformity, no marked pronation, and no weight-bearing line falling over or medial to the great toe.  The Veteran had no inward bowing of the Achilles tendon and no marked inward displacement or severe spasm of the Achilles tendon on manipulation.  The Veteran denied pain but reported pins and needles with prolonged weight-bearing.  The Veteran reported no flare-ups.

The Veteran was afforded an additional examination in November 2016.  The Veteran reported that his inserts were not working and that he could not wear them.  The pain in his feet was sharp in the arch and he would have burning pain if he is standing for thirty minutes to one hour.  He had pain on use of the feet and the pain was accentuated on use.  He had pain on manipulation of the feet but no swelling on use and no characteristic callouses.  He did not have extreme tenderness of plantar surfaces but he did have decreased longitudinal arch height on weight-bearing.  He had no objective evidence of marked pronation, the weight-bearing line did not fall over medial to the great toe, and there was no lower extremity deformity other than pes planus.  The Veteran did not have inward bowing of the Achilles tendon.  He also did not have marked inward displacement or severe spasm of the Achilles tendon on manipulation.  There was no injury to the feet.  There were no flare-ups of the feet.

Thus, with consideration of all of the evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran's bilateral pes planus disability warrants an initial 10 percent rating for arthritis under Diagnostic Code 5003 as there is a finding of arthritis at separation on x-ray; however, no limitation of motion or other symptomology is found on the initial exam.  Additionally, there is no indication of moderate pes planus with evidence of weight bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet whether the disability is unilateral or bilateral during the initial period.  With regards to the period from October 6, 2016, the Board finds that there is no indication of pronounced pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement or severe spasm of the tendo Achilles on manipulation that is not improved by orthopedic shoes or appliances.  Thus, the period from October 6, 2016 does not warrant a rating higher than 30 percent.  The Board notes in his regard that during the period from October 6, 2016, a separately assigned rating based upon the Veteran's symptoms related to his arthritis and his pes planus would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.

The Board also considered whether the Veteran's disability would warrant a higher disability rating during either period under other Diagnostic Codes pertaining to the foot but, finds that the criteria pertaining to bilateral weak foot, claw feet (pes cavus), metatarsalgia, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries under Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 5283, 5284, respectively are not applicable or would not provide the Veteran a higher rating than the percentages provided herein. Additionally, while adjudication of musculoskeletal disorders ordinarily requires consideration of the impact of functional loss under 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45, Diagnostic Code 5276 is not predicated on loss of range of motion.  Thus, 38 C.F.R. §§ 4.40  and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202   (1995) do not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).



ORDER

Entitlement to an initial rating of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent GERD is denied.

Entitlement to an initial compensable rating for stress related headaches is denied.

Entitlement to an initial rating of 10 percent for bilateral pes planus with degenerative changes is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 30 percent from October 6, 2016 for bilateral flat feet with degenerative changes of both feet is denied.


REMAND

Unfortunately, additional remand is required in this instance.  

The Veteran was afforded a series of VA examinations in November 2016 with consideration of the right knee, bilateral hips and back.  It's unclear if the ranges of motion provided consider when pain was exhibited or other functional limitations.  In addition, the Court recently held 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59  provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  New VA examinations should be conducted with regards to the increased ratings for musculoskeletal disabilities, consistent with the Court's interpretation of 38 C.F.R. § 4.59  in Correia.  

With regards to the back disability, the examiner should also describe the severity of the Veteran's current bilateral lower extremity radiculopathy as well as indicate, to the best of their ability, the onset of the bilateral lower extremity radiculopathy.  The Board notes in this regard that a March 2015 private treatment record diagnosed the Veteran with lumbar radiculopathy.

The Veteran's VA treatment records were last associated with the claims file in December 2016.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). In addition, VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

1.  VA treatment records from the VAMC since December 2016 must be obtained and associated with the claims file.

2.  After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for VA examination to determine the manifestations and current level of severity of his service-connected back disability.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted. The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail. Based on the examination and review of the record, the examiner should address the following: 

(a)  Provide findings as to the range of motion of the thoracolumbar spine, tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the thoracolumbar spine is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

(b)  Indicate whether the Veteran experiences incapacitating episodes (physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year. 

(c)  The examiner should also identify any neurological impairment(s) associated with the Veteran's service-connected back disability, including any impairment manifested by pain and numbness and describe any symptoms and functional limitations associated with such impairment(s).  The examiner should also identify, to the best of their ability, the onset of the Veteran's bilateral lower extremity radiculopathy.

3.  After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for VA examination to determine the manifestations and current level of severity of his service-connected bilateral hip disability.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted. The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail. Based on the examination and review of the record, the examiner should address the following: 

a.  The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's hips.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

b.  The examiner must consider functional loss due to flare-ups, repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, and/or incoordination.  To the extent possible, any such determination should be expressed in terms of the estimated loss of range of motion. 

c.  The examiner should also address all current functional impairment from the Veteran's bilateral hip disability. 

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4.  After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for VA examination to determine the manifestations and current level of severity of his service-connected right knee disability.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted. The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail. Based on the examination and review of the record, the examiner should address the following: 

a.  The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's right knee and non-service connected left knee.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

b.  The examiner must consider functional loss due to flare-ups, repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, and/or incoordination.  To the extent possible, any such determination should be expressed in terms of the estimated loss of range of motion. 

c.  The examiner should also address all current functional impairment from the Veteran's right knee disability. 

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5.  Upon completion of the foregoing, readjudicate the Veteran's claims based on a review of the entire evidentiary record.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


